clkNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-8 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al. (US 2019/0100032).
Nakai et al. disclose the following claimed limitations:
* Re clm 1, a liquid discharge apparatus/1/ (Abst., figs 1-11);
* a heater/H/ configured to heat a medium/P/ (paras 0042-0044, fig 1-2); 
* a detector/heaters have a temperature detecting device/ configured to detect a temperature of the heater/H/ (para 0051); 
* a conveyor/sheet conveyor, 30/ configured to convey the medium during a printing operation (paras 0035, 0038, fig 1);
* circuitry/100,101,202/ configured to: (figs 3-5);
* control/100, 101,202/ the heater/H/ to heat the medium with a first output during a preheating operation before the printing operation (paras 0042-0046, 0048-0051, figs 3-5);
* control/100, 101,202/ the heater to heat the medium with a second output that is equal to or higher than the first output when the temperature of the heater reaches a predetermined 
* control/100/ the conveyor to start conveying the medium to start the printing operation (paras 0042-0051, figs 1-5).

* Re clm 2, wherein the heater includes: a first heater/H1/ configured to contact the medium to heat the medium/P/.

* a second heater/H4/ configured to heat the medium in a non-contact manner (para 0044, figs 1-2)

* Re clm 3, wherein the first heater/H1/ heats the medium from a back side of the medium (para 0043, figs 1-2)

* Re clm 4, wherein the second heater/H4/ heats the medium from a front side of the medium (para 0044, figs 1-2).

* Re clm 5, wherein the second heater/H4/ is an infrared heater (para 0044, figs 1-2).

* Re clm 6, wherein the heater further includes: a first temperature sensor/thermopile, 10H/ configured to detect a surface temperature of the medium/P (paras 0051, 0102, fig 2); 
* a second temperature sensor configured to detect an inner temperature of the heater, and the circuitry/100,101,202/ is further configured to:  control the second heater to continuously 
* control/100, 101,202/ the second heater/H4/ to output the second output when the second temperature sensor detects that the inner temperature reaches the predetermined threshold value higher than the first temperature (paras 0074-0118, 0126-0127, figs 2-11).

* Re clm 7, wherein the circuitry/100, 101,202/ is further configured to: set the predetermined threshold value to be within a range of 50 to 100 % with respect to the first temperature (paras 0074-0118, figs 2-11).

* Re clm 8, wherein the circuitry/100,101,202/ is further configured to control the heater to heat the medium with one of the first output and the second output according to a type of the medium (paras 0074-0118, 0126-0127, figs 2-11).

* Re clm 10, an operation pane/108/ configured to receive an operation related to the preheating operation, wherein the circuitry/100,101,202/ is further configured to control the heater to perform the preheating operation when the operation panel receives the operation related to the preheating operation (paras 0050-0051, figs 1-5).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2019/0100032) in view of Ushigome et al. (US 2018/0361634).
Nakai et al. disclose all of the claimed limitations except for the following:
	* Re clm 9, wherein the heater further includes a fan configured to blow air to the heater, and the circuitry is further configured to: stop operating the fan until the temperature of the heater reaches the predetermined threshold value; and start operating the fan after the temperature of the heater reaches the predetermined threshold value.
Ushigome et al. disclose the following claimed limitations:
	* Re clm 9, wherein the heater/irradiation unit, 61/ further includes a fan/64/ configured to blow air to the heater/irradiation unit, 61/, and the circuitry/70, 71/ is further configured to: stop operating the fan until the temperature of the heater reaches the predetermined threshold value (paras 0116-0135, figs 4-9, 13-15); 
* and start operating the fan after the temperature of the heater/irradiation unit, 61/, reaches the predetermined threshold value (paras 0116-0135, figs 4-9, 13-15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the heater further includes a fan configured to blow air to the heater, and the circuitry is further configured to: stop operating the fan until the temperature of the heater reaches the predetermined threshold value; and start operating the fan after the temperature of the heater reaches the predetermined threshold value,   taught by Ushigome et al. into Nakai et al. for the purpose of cooling the irradiation in order to adjust the temperature of the irradiation unit. 

Allowable Subject Matter
6.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 11is the inclusion of the limitations of a liquid discharge device that includes a communication unit configured to receive an operation related to the preheating operation via wireless communication, wherein the circuitry is further configured to control the heater to perform the preheating operation when the communication unit receives the operation related to the preheating operation. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Communication With The USPTO
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853